Case: 11-60876     Document: 00512033199         Page: 1     Date Filed: 10/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2012
                                     No. 11-60876
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LILIANA ISABEL PONCE-CALIX,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 841 562


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
        Honduras native Liliana Isabel Ponce-Calix petitions for review of the
Board of Immigration Appeals’ (BIA) denial of her application for asylum,
withholding-of-removal, and protection under the Convention Against Torture.
She challenges only the denial of withholding-of-removal, however, and therefore
waives any challenge to the denial of other relief. Soadjede v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60876   Document: 00512033199      Page: 2    Date Filed: 10/25/2012

                                  No. 11-60876

      Ponce contends her credible testimony established she suffered past
persecution in Honduras based on her encounters with a neighbor, Correia, and
his family, which persecution was on account of her membership in a particular
social group: “Honduran women who have been victims of violence or abuse by
Honduran men who believe women are to live under male domination”. She
asserts her testimony shows her life was threatened first by Correia and later
by his parents, and this was sufficient to qualify her for withholding-of-removal.
      The BIA’s legal conclusions are reviewed de novo; its findings of fact, under
the substantial evidence test. Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).
The BIA’s determination that Ponce is not eligible for withholding-of-removal is
a finding of fact. Id. at 906. To prevail, she must show the evidence compels a
contrary conclusion such that no reasonable fact-finder could have reached the
BIA’s decision. Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).
      The BIA determined Ponce did not establish a nexus between any
persecution in Honduras and a statutorily protected ground. 8 U.S.C. §1101(a)(42)
(protecting refugees who suffer persecution in home countries due to race,
religion, nationality, social group, or political opinion). The record establishes
Correia and his parents acted for purely personal reasons, not because of Ponce’s
membership in any particular social group.       This renders her ineligible for
relief. E.g., Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004). As the
immigration judge found, Ponce’s testimony shows “her entire family”, not just
the female members, was subject to threats from Correia and his parents. The
evidence further establishes that her family, including her sister and children,
continue to live in Honduras without incident, which undercuts her claim of
likely future persecution. E.g., Eduard v. Ashcroft, 379 F.3d 182, 193 (5th Cir.
2004).
      DENIED.




                                        2